NOTE: This order is nonprecedential
United States Court of A11peaIs
for the Federal Circuit
EMCORE CORPORATION,
Appellant,
v. _
INTERNATIONAL TRADE COMMISSlON,
Appellee,
AND
AVAGO TECHNOLOGIES FIBER IP (SINGAPORE)
PTE. LTD., AVAGO TECHNOLOGIES GENERAL IP
(SINGAPORE) PTE. LTD., AND AVAGO
TECHNOLOGIES, LTD.,
In,terven,0rs.
2011-1069
On appeal from the United States Internati0na1 Trade
C0rr1missi0n in Investigati0n N0. 337-TA-669.
ON MOTION
ORDER

EMCORE CORPORATION V. ITC 2
Upon consideration of Avago Techno1ogies Fiber IP
(Singapore) Pte. Ltd. et al.’s unopposed motion for leave to
intervene,
IT ls ORDERED THAT:
The motion for leave to intervene is granted The re-
vised official caption is reflected above
FOR THE COURT
 1 4 2lllU fsi Jan Horbal_v
Date Jan Horbaly = -
Clerk °
cc: Frederick A. Lorig, ESq. F"_ED -
S
o11n1;A.G@rdin@ ESq. "~S-@@\1RT0FAPPEALSFOR
» manor  
John C. Vetter, Esq. ml mRNm
9 usc 14 win
JAN lDRBAL¥
CLERK